Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the replacement drawings and amended specification, all of the previous objections thereto are hereby withdrawn, except for the ones enumerated below, which have not been addressed.
	Upon consideration of the amended claims, all previous rejections thereto under 35 U.S.C. 112(b) are hereby withdrawn. However, the amended language has introduced a new 112(b) rejection for Claim 4.

Drawings
The drawings are objected to because in Figure 38, element “128K” should be “128L,” and the label for Figure 38 itself is missing in the replacement drawing. Additionally, in Figure 159A, element “194A” should be “194AR.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informality: in [00482] lines 3-4, “cut edge 132UU” should read “cut edge 132VV”.  
Appropriate correction is required.

Claim Objections
Claims 23 and 32 are objected to because of the following informalities:  in Claim 23 line 2 “hitch ball” should be amended to “a hitch ball” to properly positively recite this limitation, and in Claim 32 line 13 “said hitch nut” should be amended to “said hitch ball nut” to maintain consistency with the rest of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, the limitation “said outer faces” in line 2 does not have antecedent basis in the claim.
Regarding Claim 30, the limitation “said ball mount” in line 2 does not have antecedent basis in the claim. Examiner notes that a ball mount is positively recited in Claim 24, but Claim 30 does not depend from Claim 24.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-24, 26, and 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green et al., hereinafter Green (US 4,522,240).
Regarding Claim 23, Green discloses (Figures 1-3) a splitting tool (wood splitter 7) comprising: a hitch ball (column 4 line 44); a blade housing (base 5); said blade housing having a base surface (bottom surface of base 5); said blade housing comprising a wedge (first end 11 of cutting member 9 disposed on base 5) extending from a cut edge (sharp edge 15); said blade housing comprising said cut edge on one end (sharp edge 15 is on the top side of base 5) and said base surface on an opposing end (bottom surface of base 5 is on the bottom side, opposing the top side, of base 5); a capture face (receptacle 52) extending from said base surface inside said blade housing (receptacle 52 extends from the bottom surface of base 5 inside the base 5 via support structure 50 with trailer hitch 51); said capture face defining a ball space (interior of receptacle 52) operable for seating said hitch ball therein; said hitch ball seated within said ball space (column 4 lines 43-44); whereas said capture face encircling said hitch ball immobilizes said blade housing from lateral motion during splitting operations (immobilization happens inherently when the hitch ball is secured in the capture face). 
Regarding Claim 24, Green discloses (Figures 1-3) a ball mount (support structure 50 with trailer hitch 51); said ball mount comprising a ball mount tongue (trailer hitch 51); said hitch ball secured to said ball mount tongue (column 4 lines 41-44); whereby said base surface of said blade housing abuts said ball mount tongue during splitting operations (bottom surface of base 5 abuts trailer hitch 51 via support structure 50).
Regarding Claim 26, Green discloses (Figure 1) said capture face (receptacle 52) is at least partially cylindrical (the rightmost end of receptacle 52 is rounded to accommodate the hitch ball therein, i.e. it has a partially-cylindrical shape).
Regarding Claim 28, Green discloses (Figure 1) said splitting tool (wood splitter 7) is monolithic. Examiner note: the claim as set forth does not mandate that the entire splitting tool is formed as a singular monolithic structure, and the specification of the instant application describes several embodiments in which only certain components of the splitting tool are formed monolithically, e.g. the blade portion (see paragraphs [0081] and [0096]). Since the splitting tool disclosed by Green comprises components that are monolithic in structure (e.g. cutting member 9), this limitation is met.
Regarding Claim 29, Green discloses (Figures 1-2) a portion of said blade housing (base 5) comprises a cylindrical tube (tubes 19; column 3 lines 3-5).
Regarding Claim 30, Green discloses (Figure 1) said splitting tool (wood splitter 7) is supported entirely by said ball mount (support structure 50 with trailer hitch 51) and secured by said hitch ball during splitting operations (column 4 lines 41-44 and 47-57; wood splitter 7 is supported by support structure 50, from which stand 56 extends, during splitting operations).
Regarding Claim 31, Green discloses (Figure 1) a ball space reducer (latch 54) positioned to remove play between said capture face (receptacle 52) and said hitch ball thereby further stabilizing said splitting tool from lateral movement (column 4 lines 43-46; latch 54 is attached directly to receptacle 52 in which the hitch ball is secured). Examiner note: it is known in the art that latches such as the latch 54 shown in Figure 1 couple a capture face (i.e. receptacle 52) to a hitch ball by clamping onto the hitch ball, which inherently removes play between the capture face and the hitch ball, thereby stabilizing from lateral movement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 13-16, 18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson et al., hereinafter Hutchinson (US 2016/0107330).
Regarding Claim 1, Hutchinson discloses (Figure 6) a splitting tool (splitting apparatus 1) comprising: a blade housing (assembly of cutting means 3, base 7, and bottom half of supporting means 10); said blade housing comprising a base surface (bottom surface of base 7) on one end; said base surface being planar (bottom surface of base 7 lies in a single plane); said blade housing comprising a primary blade (cutting means 3) on the other end; said primary blade comprising a cut edge (edge 4) diametrically extending across said blade housing between a first end and a second end; a primary deflector face and an opposed secondary deflector face extending upwards towards said cut edge (see Annotated Figure 6 below); said primary deflector face and opposed secondary deflector face converging towards said cut edge forming a wedge; a capture face (inner surfaces of supporting means 10) extending inside said blade housing from said base surface; said capture face defining a ball space (see Annotated Figure 6 below); said ball space extending through said base surface into said blade housing; said ball space sized and shaped to house a secured hitch ball therein to immobilize said splitting tool against lateral movement during splitting operations. Examiner note: The limitation “said ball space sized and shaped to house a secured hitch ball therein to immobilize said splitting tool against lateral movement during splitting operations” is considered to be a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The ball space (see Annotated Figure 6 below) disclosed by Hutchinson is capable of housing a secured hitch ball therein, therefore it meets the limitation of the claim as set forth. Further, the base 7 and supporting means 10, within which the ball space is formed, are designed to stabilize the splitting tool against movement when in use ([0037] lines 2-5), meaning that the splitting tool is immobilized against lateral movement during splitting operations.

    PNG
    media_image1.png
    750
    743
    media_image1.png
    Greyscale

Hutchinson Annotated Figure 6
Hutchinson is silent to the dimensions of the ball space. However, the Examiner notes that selection of the dimensions for the various components of the splitter tool would be accomplished through routine engineering and design practices, which does not in itself warrant patentability. As the Applicant has not set forth any reasoning for the selection of these dimensions that results in an unexpected benefit, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the splitter tool disclosed by Hutchinson such that the ball space has a lateral diameter between 1.875 inches and 3.5 inches measured at its narrowest point, because such selection or determination would be the result of routine mechanical optimization, which one would arrive at via routine engineering and design practices.
Regarding Claim 3, Hutchinson discloses (Figure 6) a log boss (see Annotated Figure 6 above) in the form of an enlarged mass extending superiorly from one or more of said first end and said second end of said cut edge (edge 4). Examiner note: the claim as set forth does not provide any specific shape or structure to further limit “an enlarged mass” in such a way as to differentiate it from the log boss indicated in Annotated Figure 6 of Hutchinson above, so this limitation of the claim is met.
Regarding Claim 4, Hutchinson discloses (Figure 6) an upper window (see Annotated Figure 6 above) extending diametrically between said outer faces of said blade housing (outer surfaces of the assembly of cutting means 3, base 7, and bottom half of supporting means 10) and extending under said primary deflector face and secondary deflector face.
Regarding Claim 13, Hutchinson discloses (Figure 6) an outer face on said blade housing (outer surfaces of the assembly of cutting means 3, base 7, and bottom half of supporting means 10); a ball window (see Annotated Figure 6 above); said ball window extending medially through said outer face and a portion of said base surface (surface of base 7); and wherein said ball window is operable to pass a hitch ball into said ball space (see curved arrow in Annotated Figure 6 above). Examiner note: The limitation “said ball window…is operable to pass a hitch ball into said ball space” is considered to be a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The ball window (as indicated above in Annotated Figure 6) disclosed by Hutchinson is capable of allowing a hitch ball to be passed through it, therefore it meets the limitation of the claim as set forth.
Regarding Claim 14 and 15, Hutchinson is silent to the dimensions of the overall splitting tool. However, the Examiner notes that selection of the dimensions for the splitter tool would be accomplished through routine engineering and design practices, which does not in itself warrant patentability. As the Applicant has not set forth any reasoning for the selection of these dimensions that results in an unexpected benefit, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the splitter tool disclosed by Hutchinson such that it is sized to fit in a 6 X 6 X 8 envelope volume measured in inches and/or a 4 X 4 X 7 envelope volume measured in inches, because such selection or determination would be the result of routine mechanical optimization, which one would arrive at via routine engineering and design practices.
Regarding Claim 16, Hutchinson discloses (Figure 6) said base surface (surface of base 7) further comprises one or more base face insets (see Annotated Figure 6 above) operable for housing portions of a hitch ball base thereby blocking rotation of said splitting tool during splitting operations. Examiner note: The limitation “operable for housing portions of a hitch ball base thereby blocking rotation of said splitting tool during splitting operations” is considered to be a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The base face inset (as indicated above in Annotated Figure 6) disclosed by Hutchinson is capable of housing portions of a hitch ball base, and by nature of its structure and location at the base of the splitting tool it blocks rotation of the splitting tool during splitting operations, therefore it meets the limitation of the claim as set forth.
Regarding Claim 18, Hutchinson discloses (Figure 6) a guide portion (safety means 11); said guide portion comprising a guide surface (surface of safety means 11) parallel, superior, and laterally offset from said cut edge; a first guide leg (top half of supporting means 10); said first guide leg extending from said guide surface to said blade housing (assembly of cutting means 3, base 7, and bottom half of supporting means 10).
Regarding Claim 21, Hutchinson discloses (Figure 6) that the splitting tool (splitting apparatus 1) is monolithic. Examiner note: the claim as set forth does not mandate that the entire splitting tool is formed as a singular monolithic structure, and the specification of the instant application describes several embodiments in which only certain components of the splitting tool are formed monolithically, e.g. the blade portion (see paragraphs [0081] and [0096]). Since the splitting tool disclosed by Hutchinson comprises components that are monolithic in structure (e.g. cutting means 3, legs of support means 10), this limitation is met.
Regarding Claim 22, Hutchinson discloses (Figure 3) an embodiment of the splitting tool (splitting apparatus 1) whereby a portion of said blade housing comprises a cylindrical tube (receptacle 13 is cylindrical in shape and encloses, i.e. houses, cutting means 3).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Green as applied to Claim 23 above, and further in view of Bernart et al., hereinafter Bernart (US 9,308,789).
Regarding Claim 25, Green does not show the hitch ball itself, nor a hitch ball base. However, hitch ball mounting mechanisms are very well-known. Bernart teaches (Figure 7) a hitch ball mount comprising a hitch ball (hitch ball 131); a hitch ball base (tongue 112); said hitch ball base having a superior base face (upper surface 130) thereon facing said hitch ball. As this is a known mounting for a hitch ball, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the splitting tool disclosed by Green such that it also comprises a hitch ball base having a superior base face thereon facing the hitch ball, as taught by Bernart. When this combination is made, the blade housing (base 5 of Green) will abut against the superior base face via support structure 50 with trailer hitch 51 and receptacle 52 during splitting operations.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Green.
Regarding Claim 27, Green is silent to the dimensions of the ball space. However, the Examiner notes that selection of the dimensions for the various components of the splitter tool would be accomplished through routine engineering and design practices, which does not in itself warrant patentability. As the Applicant has not set forth any reasoning for the selection of these dimensions that results in an unexpected benefit, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the splitter tool disclosed by Green such that the ball space has a lateral diameter between 1.875 inches and 3.5 inches measured at its narrowest point, because such selection or determination would be the result of routine mechanical optimization, which one would arrive at via routine engineering and design practices.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Green et al., hereinafter Green (US 4,522,240) in view of Bernart et al., hereinafter Bernart (US 9,308,789).
Regarding Claim 32, Green discloses (Figures 1-3) a blade housing (base 5); said blade housing having a base surface (bottom surface of base 5); said blade housing comprising a wedge (first end 11 of cutting member 9 disposed on base 5) extending from a cut edge (sharp edge 15); said blade housing comprising said cut edge on one end (sharp edge 15 is on the top side of base 5) and said base surface on an opposing end (bottom surface of base 5 is on the bottom side, opposing the top side, of base 5); a capture face (receptacle 52) extending inside said blade housing from said base surface (receptacle 52 extends from the bottom surface of base 5 inside the base 5 via support structure 50 with trailer hitch 51); said capture face defining a ball space (interior of receptacle 52) operable for seating a hitch ball therein (column 4 lines 43-44); and a ball mount (support structure 50 with trailer hitch 51) with hitch ball (column 4 lines 41-44).
Green does not show the hitch ball itself, nor a hitch ball nut. However, hitch ball mounting mechanisms are very well-known. Bernart teaches (Figure 7) a hitch ball mount comprising a hitch ball (hitch ball 131) with a hitch ball nut (nut 132b), said hitch ball nut securing said hitch ball into hitch ball aperture 134 of hitch ball mount 100. As this is a known mounting for a hitch ball, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the splitting tool disclosed by Green such that it also comprises a hitch ball nut securing said hitch ball, as taught by Bernart. When this combination is made, the capture face (receptacle 52) will be operable for seating the hitch ball nut therein in addition to the hitch ball itself, the hitch ball nut will be seated within the ball space (interior of receptacle 52), and the capture face abutting the hitch ball nut will inhibit lateral motion of the blade housing during splitting operations. Further, when the hitch ball nut is secured to the hitch ball and the capture face is secured around the hitch ball (via latch 54), the hitch ball will be secured to the ball mount (support structure 50 with trailer hitch 51 connected to receptacle 52).

Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive.
Regarding the Applicant’s argument on page 44 of the Remarks that Hutchinson does not disclose a blade housing as claimed, Examiner respectfully disagrees. The claim as set forth only requires the blade housing to comprise a planar base surface on one end and a primary blade on the other end, with a capture face defining a ball space inside the blade housing. As discussed above with regards to Claim 1 and as shown in the Annotated Figure 6, the assembly of cutting means 3, base 7, and bottom half of supporting means 10, which is designated above as being equivalent to the blade housing, meets all of these requirements. Applicant argues that the four diagonal flat bars that make up the bottom half of supporting means 10 “does not lend itself to being construed as any sort of housing,” but the claim does recite any kind of structure that would preclude a plurality of diagonal flat bars from being interpreted as the blade housing.
Regarding the Applicant’s argument on page 45 that a secondary deflector face is not shown in Hutchinson’s Figure 6 and that the Examiner has erroneously labeled it due to speculation of its existence/structure, Examiner respectfully disagrees. A secondary deflector face can in fact be seen in Figure 6, and the Annotated Figure 6 above has been modified to more clearly show this. Further, although a cross-sectional view of the cutting means in the embodiment of Figure 6 is not shown, all of the other embodiments in the other figures show the two deflector faces converging at the cut edge, and the cutting means is referred to throughout the description as being wedge-shaped, so it is reasonable to assume that the primary and secondary deflector faces shown in Figure 6 would converge into a wedge shape as well.
Regarding the Applicant’s argument on pages 45-46 that Hutchinson does not disclose a ball space as recited in the claim, Examiner respectfully disagrees. The claim as set forth merely requires the ball space to be “sized and shaped to house a secured hitch ball therein” and does not positively recite the hitch ball itself or what it is “secured” to. As Claim 1 is a device claim, it does not matter if it would be a good way to house a secured hitch ball, it just needs to be sized and shaped such that it is capable of doing so; as the ball space indicated in Annotated Figure 6 above is capable of housing a secured hitch ball, this limitation of the claim is met. Furthermore, as discussed above, the size and shape of the bottom half of supporting means 10 and base 7, within which the ball space is formed, stabilizes the splitting tool during operation, i.e. immobilizes it against lateral movement, so this limitation of the claim is met as well.
In response to Applicant's argument on pages 48-49 that Hutchinson fails to show certain features of Claim 13, it is noted that the features upon which Applicant relies (i.e., the intended uses of “securing a splitter to a hitch ball” and fixing the splitter/hitch ball in place) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims as set forth only require the splitter to have a ball space “sized and shaped to house a secured hitch ball therein” (Claim 1) and that the ball window “is operable to pass a hitch ball into said ball space” (Claim 13), and do not recite any functions of securing the splitter to a hitch ball or fixing the splitter/hitch ball in place. Because the ball window (indicated in Annotated Figure 6 above) is an open space that is capable of having a hitch ball passed therethrough into the ball space (indicated in Annotated Figure 6 above), the limitations of the claim are met.
In response to the Applicant’s argument on page 49 regarding Claim 16, Examiner would like to clarify that the base face inset indicated in Annotated Figure 6 above is the inner corner formed by base 7.
In response to Applicant's argument on pages 51-52 that Hutchinson fails to show certain features of Claims 11 (now incorporated into Claim 1) and 14-15, it is noted that the features upon which Applicant relies (i.e., the splitter being supported entirely by a ball mount and hitch ball as opposed to the ground or an elevated block, thereby being elevated off the ground) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims as set forth only require the splitter to have a ball space “sized and shaped to house a secured hitch ball therein” (Claim 1) and do not recite any functions of the splitter being supported in any manner by a ball mount and hitch ball. Further, Claim 11 (now incorporated into Claim 1) recites the ball space has a lateral diameter between 1.875 and 3.5 inches measured at its narrowest point, which, in the ball space indicated in Annotated Figure 6 of Hutchinson above, would not be the base area contacting the ground as suggested by the Applicant, and thus the splitter would not be too “tippy” to operate properly. Applicant further argues that the claimed geometries of the splitter tool allow it to be easily stored without requiring a lot of space, lightweight, easily installed, and ergonomic to use, which could not be achieved through routine optimization practices of the splitter disclosed by Hutchinson. However, Examiner notes that all of these benefits would be goals of an optimization process as they are obviously beneficial over a splitter that is bulky, hard to store/install, heavy, and non-ergonomic. Accordingly, these are not unexpected benefits of the claimed invention.
Applicant’s arguments regarding Claims 2, 5-10, 12, 17, and 19 are moot due to the cancellation of these claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725          

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725